Citation Nr: 0834268	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-35 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
condition.

3.  Entitlement to service connection for vision problems due 
to an undiagnosed illness.

4.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

5.  Entitlement to a rating in excess of 20 percent for low 
back strain.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1980 to April 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Regional 
Office (RO) that denied an increased rating for low back 
strain and denied service connection for PTSD, 
gastrointestinal condition, vision problems and headaches.

The issues of service connection for a gastrointestinal 
condition and for headaches are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. The 
RO/AMC will advise the veteran if further action is required 
on his part. 


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  The veteran did not serve in combat, and no objective 
evidence has been submitted to verify the veteran's claimed 
in-service stressors.

3.  The competent and probative medical evidence of record is 
against a finding that the veteran currently has diagnosed 
vision problems.

4.  The veteran's current low back strain is productive of 
limitation of motion, with forward flexion of the 
thoracolumbar spine to 60 degrees at worst, limited by an 
additional 15 degrees with repetitive motion, and accompanied 
by lumbar radiculopathy.



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).

2.  The criteria for the establishment of service connection 
for vision problems are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107; 38 C.F.R. §§ 3.303, 3.317 (2007).

3.  The criteria for a rating in excess of 20 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a February 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, including 
evidence from medical providers.  The letter also advised the 
veteran what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.  
A March 2006 letter also notified the veteran of the evidence 
needed to establish a disability rating and effective date.  
A May 2008 letter further informed the veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability, and the effect that the symptoms 
have on his employment and daily life.  The notice provided 
examples of pertinent medical and lay evidence that the 
veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  The 
May 2008 letter along with the April 2005 and June 2006 
rating decisions provided relevant rating criteria for 
evaluating his disability, as did the June 2006 statement of 
the case.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, service treatment records, 
service personnel records, private medical records and VA 
examination reports.  

With regard to his claim of service connection for PTSD, with 
the February 2005 letter, the veteran was requested to 
provide a questionnaire detailing information which could be 
used by the RO to research claimed stressors (in-service 
incidents) which led to PTSD as asserted by the veteran. 
Although the veteran completed the questionnaire and it was 
received by the RO in April 2005, the RO found the 
information did not allege specific stressors that could be 
used to substantiate his claim, as was noted in the rating 
decision, a copy of which was forwarded to the veteran. 

Subsequent to receipt of the veteran's notice of disagreement 
and issuance of the Statement of the Case which reiterated 
the lack of specific information provided by the veteran, the 
RO again requested that the veteran provide specific 
information towards substantiation of the claimed stressors, 
by letter dated in December 2007. The letter specifically 
requested that the veteran provide the dates of the claimed 
events, within specified time frames. The RO also again 
requested that the veteran provide specific names of 
witnesses and places that the claimed stressors occurred. 

The veteran did not respond to the December 2007 request by 
the RO, thereby foreclosing any further research efforts by 
VA. The courts have observed in this respect that while VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991). Further, under the 
law, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C. §  5107(a). 

In sum, the veteran was notified and aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The veteran was an active participant in the 
claims process by submitting statements and describing his 
symptoms, limitations and the impact of such on his 
functioning to VA examiners.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analyses

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analyses below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

1.  Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. Although the veteran has been diagnosed as having 
PTSD, he is not a combat veteran and his claimed stressors 
have not been corroborated. The claim will therefore be 
denied on the last prong of a successful claim of service 
connection for PTSD, i.e., the in-service incident.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

The record does not show that the veteran served in combat. 
His report of separation from the Armed Forces (DD Form 214) 
indicates that although he served in the Southwest Theater of 
Operations during the Persian Gulf War, his military 
occupational specialty was in the administrative field. 
Similarly, his service medical and personnel records do not 
support a finding that he was in combat. His awards and 
decorations are devoid of any indication of combat service. 
In particular, his service awards do not reflect any 
attachments of the "V" device, indicating service with 
valor and reflective of combat participation. See generally 
Army Regulation 672-5-1, 40.  

Apart from the inapplicability of any presumption of 
credibility as to claimed stressors accorded to veterans of 
combat, the record also does not substantiate the veteran's 
account of claimed stressors - primarily because the veteran 
has not provided sufficient information towards their 
substantiation. The veteran contends that his current PTSD is 
related to service as he was witnessed soldiers "blown up" 
by land mines while stationed in Incirlik, Turkey and Bosnia-
Herzegovina.  

To the extent that they may show corroboration of stressors, 
service treatment records do not contain any complaints, 
findings, or treatment of any psychiatric symptoms relative 
to the claimed stressors. In June 1994, a finding of stress 
reaction was noted, however, this was related to the 
veteran's financial and family problems.  The separation 
examination was absent of any findings of PTSD or psychiatric 
problems.

The record indicates the veteran is diagnosed with PTSD. VA 
outpatient treatment reports from May 2006 to April 2008 
reflect the veteran is currently diagnosed with PTSD and 
sought group and individual therapy. In a May 2007 VA 
examination, the veteran reported having sleep problems and 
anxiety.  The examiner noted the veteran was diagnosed with 
PTSD in past VA outpatient treatment reports and in October 
2006 was also diagnosed with alcohol and cocaine abuse.  The 
VA examiner diagnosed PTSD. 

While the veteran reported to the examiner that he had been 
in combat in Bosnia in 1995 and witnessed a building that had 
been blown up resulting from someone setting off on a land 
mine, the explicit or implicit opinion of the physician that 
the veteran is truthful is not necessarily probative as to 
the facts of the account - here as to the in-service events.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant); see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999). 

Where the veteran did not engage in combat, or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his testimony as to the occurrence of the claimed stressor.  
See Moreau and Swan, supra.  

The probative evidence does not include any evidence of a 
verified in-service stressor which is related to the 
diagnosis of PTSD. The criteria for a grant of service 
connection are therefore not met, and the preponderance of 
the evidence is against the claim. 

B.  Vision problems

The record does not contain competent medical evidence 
indicating a diagnosis of a vision disorder. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

Specifically the veteran's service treatment records are 
absent of any complaints, findings, or treatment of vision 
problems in service and nothing was noted upon separation.  
VA outpatient treatment reports from September 2005 to April 
2008 reflect no diagnosis of a vision disorder.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability 
for VA compensation purposes); see also Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  Thus, in the absence of competent 
medical evidence establishing a current diagnosis of vision 
problems or headaches, the claim for service connection on 
these issues must be denied.

2.  Increased Rating

The veteran contends that his current back condition warrants 
a rating in excess of 20 percent. Having carefully considered 
the claim in light of the record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The veteran's current low back strain is rated under 
Diagnostic Code 5237 for lumbosacral strain.  Disabilities of 
the spine are rated under the General Rating Formula for 
Diseases and Injuries of the Spine (for Diagnostic Codes 5235 
to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. §§ 4.45, 4.59 (2006).

VA outpatient treatment reports from September 2005 to April 
2008 reflect the veteran was treated for and variously 
diagnosed and assessed with chronic low back pain, lumbar 
spondylosis with lumbar radiculopathy, spinal stenosis of the 
lumbar region, low back pain with radicular pain to the right 
hip, left hip and right foot, and chronic right hip pain 
sciatica with acute flair.  An April 2007 MRI reflected 
findings of lower level stenosis.  In a June 2007 neurology 
consult, the veteran was assessed with lumbar spondylosis 
with lumbar radiculopathy.  The physician also noted the 
veteran had a sciatic type pain distribution and the veteran 
was given medication for sciatic pain.  In April 2008, the 
veteran's lumbar range of motion reflected flexion was 50 
percent limited with low back tightness, no limitation of 
extension with low back soreness and both sides had no 
limitation with side bends and rotation.

In a March 2005 VA examination, the veteran complained of 
pain in the low back that radiated to both hips which affects 
his ability to walk.  He took Motrin for the pain.  He did 
not use any assistive devices, and his range of motion had 
not changed in the last 12 months.  The veteran reported that 
he worked as a security guard and had problems doing the job 
because he had to walk.  He also reported that in his daily 
activities pain is aggravated by heavy lifting from the 
floor.  A physical examination of the lower back reflected 
flexion to 50 degrees without pain and to 65 degrees with 
pain, extension to 15 degrees without pain and to 25 degrees 
with pain, lateral flexion to 25 degrees on both sides 
without pain and to 30 degrees on both sides with pain and 
rotation to 25 degrees on both sides without pain and to 35 
degrees on one side and 30 degrees on the other with pain.  
The range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance.  There was no strait 
leg raising sign.  A neurological examination showed no motor 
weakness, no sensory dysfunction, normal deep tendon reflexes 
and a normal gait.  X-rays of the spine taken at the VA a 
year earlier were negative.  The examiner concluded that 
there was no evidence of orthopedic or neurological 
dysfunction of the lumbar spine.   

In a March 2006 VA examination, the veteran reported pain in 
the lower lumbar region of his back, radiating into the right 
buttock region.  He underwent physical therapy.  He took 
Motrin sometimes and used a cane.  He states the pain affects 
his ability to walk and is aggravated by prolonged standing, 
sitting, lifting and bending with flare-ups occurring mostly 
with prolonged sitting, lasting for three to four days.  He 
did not have any incapacitating episodes in the last 12 
months where a physician had prescribed bed rest.  He worked 
as an administrative assistant at as well as a security 
position which is affected by sitting for long periods or 
limited by the required walking.  

A physical examination of the thoracolumbar spine reflects 
the veteran had forward flexion from 0 to 60 degrees with 
pain and lost an additional 15 degrees with repetitive 
motion.  He had extension to 10 degrees with pain, right and 
left lateral flexion to 20 degrees with pain and rotation to 
right and left with pain.  The examiner noted focal areas of 
tenderness along the right paraspinal region in the lower 
lumbar segments along with muscle spasm in the same area.  
Straight leg raise bilaterally caused back pain and a sensory 
examination in the back lower extremities is symmetric.  He 
had good muscle strength in the L4, L5 and S1 distributions 
with sensation to light touch is symmetric and normal.  Deep 
tendon reflexes are symmetric of the patella and Achilles.  
He did not walk with an analgesic gait and favored the left 
side.  He was diagnosed with lumbar strain.

A January 2008 VA examination revealed the veteran complained 
of persistent low back pain every day that was an 8 out of 10 
in intensity with flare-ups being a 10 out of 10 in 
intensity.  He reported radiation of pain to his lower 
extremities at times, affecting his ability to walk.  He had 
no incapacitating episodes over the last 12 months in which a 
physician prescribed bed rest.  Aggravating factors included 
prolonged standing, sitting, lifting and bending.  Flare-ups 
occurred approximately once a month and lasted three days.  
The veteran took Tramadol and Motrin for the pain and had 
physical therapy as well.  He reported his occupation as a 
security and administration specialist was affected by 
missing work due to flare-ups.  He also reported his 
activities of daily living were affected by flare-ups as they 
were completely incapacitating.  He did not use assistive 
devices.

A physical examination of the lumbar spine reflected flexion 
to 70 degrees, extension to 20 degrees, lateral flexion to 40 
degrees, and rotation to 50 degrees with pain throughout.  
Repetitive motion did not additionally limit his range of 
motion or level of pain.  No spasm or tenderness was noted.  
The examiner noted a negative straight leg raise bilaterally 
and 5 out of 5 strength in all extremities with 1+ deep 
tendon reflexes that were symmetric throughout.  He had 
decreased sensation in the lateral aspect of the right thigh.  
The examiner noted a normal gait with no kyphosis, scoliosis 
or lordosis noted.  The examiner noted a recent MRI 
demonstrated degenerative disc disease at L4-L5 and L5-S1 
with neural foraminal stenosis, spondylolisthesis at L5-S1 
and some diffuse ligamentum flavum thickening.  The veteran 
was diagnosed with degenerative disk disease of the lumbar 
spine and spondylolisthesis of the L5-S1.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's low back strain is 
appropriately evaluated as 20 percent disabling.  In this 
regard, the Board notes that a higher rating based on 
limitation of motion in the thoracolumbar spine is not 
warranted because the objective evidence of record, 
throughout the duration of the appeal, does not show forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine, so as 
to warrant a 40 percent rating.  In this regard the Board 
notes that the veteran's range of motion of the thoracolumbar 
spine reflected flexion to 60 degrees at worse, which was 
then limited an additional 15 degrees due to pain on 
repetitive motion.  In fact, the Board notes that the most 
recent VA examination from January 2008 demonstrates the 
veteran's range of motion for the lumbar spine had improved, 
with flexion to 70 degrees that was not additionally limited 
due to pain on repetitive motion.  Therefore, in considering 
the veteran's subjective complaints of pain and the objective 
evidence of record, the Board finds that the veteran's low 
back strain more nearly approximates the criteria for a 20 
percent rating.  See 38 C.F.R. §§ 4.4.40, 4.45, 4.71a, 
Diagnostic Code 5237; DeLuca v. Brown, 8 Vet. App. 202.

The Board has also considered whether a separate rating is 
warranted under Diagnostic Code 8520 for paralysis of the 
sciatic nerve however, a neurological abnormality, such as 
bowel or bladder impairment, has not been diagnosed.  Thus 
Diagnostic Code 8520 does not apply.  See 38 C.F.R. § 4.124a.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for visual problems, due to an undiagnosed 
illness, is denied.

A rating in excess of 20 percent for low back strain, is 
denied.




REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims of 
service connection for a gastrointestinal condition and 
headaches.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).

1. Gastrointestinal Disorder

The veteran contends that his vomiting in service is related 
to his current gastrointestinal problems.  In an April 2005 
statement, the veteran claimed that when he was in the 
military, he had problems digesting food.  

Service treatment records from April 1983 reflect the veteran 
was treated on two occasions for vomiting after each meal 
which he reported had occurred "since childhood."  No 
further instances of vomiting after meals were noted in 
service or upon separation.

Private medical records from May to June 2002 reflect the 
veteran was initially diagnosed with dysphagia and vomiting 
and, following an operation, was diagnosed with gastritis.  
VA outpatient treatment reports from September 2005 to April 
2008 reflect the veteran was assessed as having gastro-
esophageal reflux disorder.  

As the record shows evidence of vomiting after meals in 
service, lay statements of a continuity of symptomatology 
following service and evidence of a current disability which 
could be associated with service, a VA examination is 
necessary to obtain an opinion as to whether the veteran's 
current disability is related to or aggravated by his 
military service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 
20 Vet. App. 410 (2006).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).
2.  Headache Disorder

The RO has denied service connection for a headache disorder 
on the basis that service medical records did not show a 
diagnosis or treatment during service, nor was there any 
evidence showing the condition manifested to a compensable 
degree within one year following service; nor did the veteran 
provide evidence of a current disability. 

However, the record indicates that the veteran served in the 
Persian Gulf War, and the RO appears to not have considered 
the provisions of 38 C.F.R. § 3.317, pertaining to 
"Undiagnosed Illnesses." In relevant part, the regulation 
provides that service connection may be considered for such 
veterans if such chronic disability became manifest to a 
degree of 10 percent or more not later than December 31, 
2011. 38 C.F.R. § 3.317(a)(1)(i).

Although his service medical records do not reflect 
complaints or treatment relative to headaches, the law 
provides that a Persian Gulf veteran shall be service-
connected for objective indications of chronic disability 
resulting from an illness manifested by one or more 
presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317. The law further 
provides that signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to, among 
others, headache and neurologic signs or symptoms. 38 C.F.R. 
§ 3.317(b). The identification of a diagnosis, per se, 
renders consideration of an "undiagnosed illness" under 
statute and regulation inappropriate.  See VAOGCOP 8-98. 

In Gutierrez v. Principi, 19 Vet. App. 1 (2005), the Court 
observed that when promulgating the applicable regulation, 
"VA noted that the 'regulation does not require that 
physicians make such a diagnosis [of an undefined disease]. 
Physicians should simply record all noted signs and reported 
symptoms, document all clinical findings, and provide a 
diagnosis where possible. If the signs and symptoms are not 
characteristic of a known clinical diagnosis, the physician 
should so indicate. This conforms with the usual standards of 
medical practice.

The veteran's account of having headaches clearly constitutes 
competent lay evidence. "Competent lay evidence" means "any 
evidence not requiring that the proponent have specialized 
education, training, or experience."  Lay evidence is 
competent "if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person."  38 C.F.R. § 
3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  

However, an August 2006 VA outpatient treatment report notes 
the veteran complained of headaches following a motor vehicle 
accident that month. VA must therefore ascertain whether such 
headaches are a product of "undiagnosed illness," or from 
other source, and a VA medical examination is necessary. See 
38 C.F.R. 
§ 3.317 (c)(1)(2) (Manifestations of undiagnosed illnesses 
are presumed service connected unless there is affirmative 
evidence that an undiagnosed illness was not incurred in 
service or was instead caused by a supervening condition).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the veteran to 
provide the names and addresses of all 
medical care providers who treated him 
for a gastrointestinal disability and 
headaches since November 2004.  After 
securing any necessary release, such 
records should be requested, including 
any pertinent VA treatment records, and 
all records which are not duplicates 
should then be associated with the claims 
file.

2. The RO/AMC should schedule the veteran 
for a VA examination, to be conducted by 
an appropriately qualified physician, to 
determine whether the veteran has a 
gastrointestinal disability that was 
caused or aggravated by active military 
service.  The claims folder must be made 
available to and reviewed by the examiner 
in connection with the examination, and 
the examiner must acknowledge receipt and 
review of the claims folder in any report 
generated as a result of this remand.  
All tests deemed necessary should be 
conducted.  

For each current gastrointestinal 
condition, the examiner should 
express an opinion as to whether the 
gastrointestinal disorder was caused 
or aggravated by the veteran's 
active service.  If the examiner 
finds that the veteran's claimed 
gastrointestinal condition was 
aggravated by his military service, 
he/she should quantify the degree of 
aggravation, if possible.  A 
rationale for any opinion must be 
provided.

3. The RO/AMC should schedule the veteran 
for a VA  examination, to be conducted by 
an appropriately qualified physician, to 
determine whether the veteran has a 
headache disorder that was caused or 
aggravated by active military service. 
The claims folder must be made available 
to and reviewed by the examiner in 
connection with the examination, and the 
examiner must acknowledge receipt of 
review of the claims folder in any report 
generated as a result of this remand. All 
tests deemed necessary should be 
conducted. 

The examiner must respond to the  
inquiry as to whether the veteran 
has a chronic headache disorder, and 
if so, what is its etiology? A 
rationale for any opinion must be 
provided.

4. After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, the veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


